Case 2:18-cv-01765-JAD-GWF Document 8 Filed 10/01/18 Page 1 of 2




                                                ECF No. 6, 8
Case 2:18-cv-01765-JAD-GWF Document 8 Filed 10/01/18 Page 2 of 2




                                      ORDER

     Based on the parties' stipulation [8] and good cause appearing, IT IS HEREBY ORDERED
 that the Motion to Remand [6] is GRANTED. This action is remanded back to the Eighth
 Judicial District Court, Case No. A-18-776375-C, Dept. 16, and the Clerk of Court is directed
 to CLOSE THIS CASE.


                                                 _________________________________
                                                           _____
                                                              _ ________ __
                                                                          _______
                                                 U.S. District  Judge
                                                           ict JJu
                                                                 udg   Jennifer
                                                                   dge Jenn
                                                                          nif
                                                                            i er A. Dorsey
                                                                              er A
                                                 Dated: October 2, 2018
